             Case 4:19-cv-01160-KAW Document 1 Filed 03/01/19 Page 1 of 13




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3    21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 4    Phone: (323) 306-4234
 5    Fax: (866) 633-0228
      tfriedman@ toddflaw.com
 6
      abacon@ toddflaw.com
 7    Attorneys for Plaintiff
 8                       UNITED STATES DISTRICT COURT
 9                     NORTHERN DISTRICT OF CALIFORNIA
10                                               )    Case No.
11   SIDNEY NAIMAN, individually and )
     on behalf of all others similarly situated, )    CLASS ACTION
12
                                                 )
13   Plaintiff,                                  )    COMPLAINT FOR VIOLATIONS
14                                               )    OF:
            vs.                                  )
15                                               )       1.      NEGLIGENT VIOLATIONS
                                                                 OF THE TELEPHONE
16   FORTIS FUNDING GROUP LLC, and )                             CONSUMER PROTECTION
     DOES 1 through 10, inclusive, and each )                    ACT [47 U.S.C. §227(b)]
17                                                       2.      WILLFUL VIOLATIONS
     of them,                                    )
                                                                 OF THE TELEPHONE
18                                               )               CONSUMER PROTECTION
19   Defendant.                                  )               ACT [47 U.S.C. §227(b)]
                                                 )       3.      NEGLIGENT VIOLATIONS
20                                                               OF THE TELEPHONE
                                                 )               CONSUMER PROTECTION
21                                               )               ACT [47 U.S.C. §227(c)]
                                                 )       4.      WILLFUL VIOLATIONS
22                                                               OF THE TELEPHONE
                                                 )               CONSUMER PROTECTION
23                                               )               ACT [47 U.S.C. §227(c)]
24
                                                 )
                                                 )
25                                               )    DEMAND FOR JURY TRIAL
26
27         Plaintiff SIDNEY NAIMAN (“Plaintiff”), individually and on behalf of all
28   others similarly situated, alleges the following upon information and belief based


                                  CLASS ACTION COMPLAINT
                                                -1-
             Case 4:19-cv-01160-KAW Document 1 Filed 03/01/19 Page 2 of 13




 1   upon personal knowledge:
 2                              NATURE OF THE CASE
 3         1.     Plaintiff brings this action individually and on behalf of all others
 4   similarly situated seeking damages and any other available legal or equitable
 5   remedies resulting from the illegal actions of FORTIS FUNDING GROUP LLC
 6   (“Defendant”), in negligently, knowingly, and/or willfully contacting Plaintiff on
 7   Plaintiff’s cellular telephone in violation of the Telephone Consumer Protection
 8   Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related regulations, specifically the
 9   National Do-Not-Call provisions, thereby invading Plaintiff’s privacy.
10                             JURISDICTION & VENUE
11         2.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
12   a resident of California, seeks relief on behalf of a Class, which will result in at
13   least one class member belonging to a different state than that of Defendant, a
14   Colorado company. Plaintiff also seeks up to $1,500.00 in damages for each call in
15   violation of the TCPA, which, when aggregated among a proposed class in the
16   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
17   Therefore, both diversity jurisdiction and the damages threshold under the Class
18   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
19         3.     Venue is proper in the United States District Court for the Northern
20   District of California pursuant to 28 U.S.C. § 1391(b) and because Defendant does
21   business within the State of California and Plaintiff resides within the County of
22   Contra Costa.
23                                       PARTIES
24         4.     Plaintiff, SIDNEY NAIMAN (“Plaintiff”), is a natural person residing
25   in San Ramon, California and is a “person” as defined by 47 U.S.C. § 153 (39).
26         5.     Defendant, FORTIS FUNDING GROUP LLC (“Defendant”) is
27   capital funding company, and is a “person” as defined by 47 U.S.C. § 153 (39).
28         6.     The above named Defendant, and its subsidiaries and agents, are


                                CLASS ACTION COMPLAINT
                                             -2-
             Case 4:19-cv-01160-KAW Document 1 Filed 03/01/19 Page 3 of 13




 1   collectively referred to as “Defendants.” The true names and capacities of the
 2   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 3   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 4   names. Each of the Defendants designated herein as a DOE is legally responsible
 5   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 6   Complaint to reflect the true names and capacities of the DOE Defendants when
 7   such identities become known.
 8         7.     Plaintiff is informed and believes that at all relevant times, each and
 9   every Defendant was acting as an agent and/or employee of each of the other
10   Defendants and was acting within the course and scope of said agency and/or
11   employment with the full knowledge and consent of each of the other Defendants.
12   Plaintiff is informed and believes that each of the acts and/or omissions complained
13   of herein was made known to, and ratified by, each of the other Defendants.
14                              FACTUAL ALLEGATIONS
15         8.     Beginning in or around July of 2017 through November of 2018,
16   Defendant contacted Plaintiff on Plaintiff’s cellular telephone number ending in -
17   5502 and on Plaintiff’s landline ending in 6535 in an attempt to solicit Plaintiff to
18   purchase Defendant’s services.
19         9.     Defendant used an “automatic telephone dialing system” as defined
20   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit its services.
21         10.    Defendant contacted or attempted to contact Plaintiff from telephone
22   number (609) 225-5799, (720) 699-2733, and (954) 951-9660 confirmed to be
23   Defendant’s number.
24         11.    Defendant’s calls constituted calls that were not for emergency
25   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
26         12.    During all relevant times, Defendant did not possess Plaintiff’s “prior
27   express consent” to receive calls using an automatic telephone dialing system or an
28   artificial or prerecorded voice on his cellular telephone pursuant to 47 U.S.C. §


                                  CLASS ACTION COMPLAINT
                                               -3-
             Case 4:19-cv-01160-KAW Document 1 Filed 03/01/19 Page 4 of 13




 1   227(b)(1)(A).
 2         13.    Further, Plaintiff’s landline number ending in - 6535 was added to the
 3   National Do-Not-Call Registry on or about June 7, 2017.
 4         14.    Defendant placed multiple calls soliciting its business to Plaintiff on
 5   his cellular telephone ending in -5502 in or around July of 2018.
 6         15.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
 7   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
 8         16.    Plaintiff received numerous solicitation calls from Defendant within a
 9   12-month period.
10         17.    Defendant continued to call Plaintiff in an attempt to solicit its
11   services and in violation of the National Do-Not-Call provisions of the TCPA.
12         18.    Upon information and belief, and based on Plaintiff’s experiences of
13   being called by Defendant after being on the National Do-Not-Call list for several
14   years prior to Defendant’s initial call, and at all relevant times, Defendant failed to
15   establish and implement reasonable practices and procedures to effectively prevent
16   telephone solicitations in violation of the regulations prescribed under 47 U.S.C. §
17   227(c)(5).
18                                CLASS ALLEGATIONS
19         19.    Plaintiff brings this action individually and on behalf of all others
20   similarly situated, as a member the two proposed classes (hereafter, jointly, “The
21   Classes”).
22         20.    The class concerning the ATDS claim for no prior express consent
23   (hereafter “The ATDS Class”) is defined as follows:
24
                  All persons within the United States who received any
25                solicitation/telemarketing   telephone   calls   from
26                Defendant to said person’s cellular telephone made
                  through the use of any automatic telephone dialing
27
                  system or an artificial or prerecorded voice and such
28                person had not previously consented to receiving such


                                 CLASS ACTION COMPLAINT
                                               -4-
             Case 4:19-cv-01160-KAW Document 1 Filed 03/01/19 Page 5 of 13




 1                calls within the four years prior to the filing of this
                  Complaint
 2
           21.    The class concerning the National Do-Not-Call violation (hereafter
 3
     “The DNC Class”) is defined as follows:
 4
 5                All persons within the United States registered on the
                  National Do-Not-Call Registry for at least 30 days, who
 6
                  had not granted Defendant prior express consent nor had
 7                a prior established business relationship, who received
 8
                  more than one call made by or on behalf of Defendant
                  that promoted Defendant’s products or services, within
 9                any twelve-month period, within four years prior to the
10                filing of the complaint.
11
           22.    Plaintiff represents, and is a member of, The ATDS Class, consisting
12
     of all persons within the United States who received any collection telephone calls
13
     from Defendant to said person’s cellular telephone made through the use of any
14
     automatic telephone dialing system or an artificial or prerecorded voice and such
15
     person had not previously not provided their cellular telephone number to
16
     Defendant within the four years prior to the filing of this Complaint.
17
           23.    Plaintiff represents, and is a member of, The DNC Class, consisting
18
     of all persons within the United States registered on the National Do-Not-Call
19
     Registry for at least 30 days, who had not granted Defendant prior express consent
20
     nor had a prior established business relationship, who received more than one call
21
     made by or on behalf of Defendant that promoted Defendant’s products or services,
22
     within any twelve-month period, within four years prior to the filing of the
23
     complaint.
24
           24.    Defendant, its employees and agents are excluded from The Classes.
25
     Plaintiff does not know the number of members in The Classes, but believes the
26
     Classes members number in the thousands, if not more. Thus, this matter should
27
     be certified as a Class Action to assist in the expeditious litigation of the matter.
28



                                 CLASS ACTION COMPLAINT
                                               -5-
             Case 4:19-cv-01160-KAW Document 1 Filed 03/01/19 Page 6 of 13




 1         25.    The Classes are so numerous that the individual joinder of all of its
 2   members is impractical. While the exact number and identities of The Classes
 3   members are unknown to Plaintiff at this time and can only be ascertained through
 4   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
 5   The Classes includes thousands of members. Plaintiff alleges that The Classes
 6   members may be ascertained by the records maintained by Defendant.
 7         26.    Plaintiff and members of The ATDS Class were harmed by the acts of
 8   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
 9   and ATDS Class members via their cellular telephones thereby causing Plaintiff
10   and ATDS Class members to incur certain charges or reduced telephone time for
11   which Plaintiff and ATDS Class members had previously paid by having to retrieve
12   or administer messages left by Defendant during those illegal calls, and invading
13   the privacy of said Plaintiff and ATDS Class members.
14         27.    Common questions of fact and law exist as to all members of The
15   ATDS Class which predominate over any questions affecting only individual
16   members of The ATDS Class. These common legal and factual questions, which
17   do not vary between ATDS Class members, and which may be determined without
18   reference to the individual circumstances of any ATDS Class members, include,
19   but are not limited to, the following:
20                a.     Whether, within the four years prior to the filing of this
21                       Complaint, Defendant made any telemarketing/solicitation call
22                       (other than a call made for emergency purposes or made with
23                       the prior express consent of the called party) to a ATDS Class
24                       member using any automatic telephone dialing system or any
25                       artificial or prerecorded voice to any telephone number
26                       assigned to a cellular telephone service;
27                b.     Whether Plaintiff and the ATDS Class members were damaged
28                       thereby, and the extent of damages for such violation; and


                                 CLASS ACTION COMPLAINT
                                              -6-
             Case 4:19-cv-01160-KAW Document 1 Filed 03/01/19 Page 7 of 13




 1                c.     Whether Defendant should be enjoined from engaging in such
 2                       conduct in the future.
 3         28.    As a person that received numerous telemarketing/solicitation calls
 4   from Defendant using an automatic telephone dialing system or an artificial or
 5   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
 6   claims that are typical of The ATDS Class.
 7         29.    Plaintiff and members of The DNC Class were harmed by the acts of
 8   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
 9   and DNC Class members via their telephones for solicitation purposes, thereby
10   invading the privacy of said Plaintiff and the DNC Class members whose telephone
11   numbers were on the National Do-Not-Call Registry. Plaintiff and the DNC Class
12   members were damaged thereby.
13         30.    Common questions of fact and law exist as to all members of The
14   DNC Class which predominate over any questions affecting only individual
15   members of The DNC Class. These common legal and factual questions, which do
16   not vary between DNC Class members, and which may be determined without
17   reference to the individual circumstances of any DNC Class members, include, but
18   are not limited to, the following:
19                a.     Whether, within the four years prior to the filing of this
20                       Complaint, Defendant or its agents placed more than one
21                       solicitation call to the members of the DNC Class whose
22                       telephone numbers were on the National Do-Not-Call Registry
23                       and who had not granted prior express consent to Defendant and
24                       did not have an established business relationship with
25                       Defendant;
26                b.     Whether Defendant obtained prior express written consent to
27                       place solicitation calls to Plaintiff or the DNC Class members’
28                       telephones;


                                 CLASS ACTION COMPLAINT
                                              -7-
             Case 4:19-cv-01160-KAW Document 1 Filed 03/01/19 Page 8 of 13




 1                c.    Whether Plaintiff and the DNC Class member were damaged
 2                      thereby, and the extent of damages for such violation; and
 3                d.    Whether Defendant and its agents should be enjoined from
 4                      engaging in such conduct in the future.
 5         31.    As a person that received numerous solicitation calls from Defendant
 6   within a 12-month period, who had not granted Defendant prior express consent
 7   and did not have an established business relationship with Defendant, Plaintiff is
 8   asserting claims that are typical of the DNC Class.
 9         32.    Plaintiff will fairly and adequately protect the interests of the members
10   of The Classes. Plaintiff has retained attorneys experienced in the prosecution of
11   class actions.
12         33.    A class action is superior to other available methods of fair and
13   efficient adjudication of this controversy, since individual litigation of the claims
14   of all Classes members is impracticable. Even if every Classes member could
15   afford individual litigation, the court system could not. It would be unduly
16   burdensome to the courts in which individual litigation of numerous issues would
17   proceed. Individualized litigation would also present the potential for varying,
18   inconsistent, or contradictory judgments and would magnify the delay and expense
19   to all parties and to the court system resulting from multiple trials of the same
20   complex factual issues. By contrast, the conduct of this action as a class action
21   presents fewer management difficulties, conserves the resources of the parties and
22   of the court system, and protects the rights of each Classes member.
23         34.    The prosecution of separate actions by individual Classes members
24   would create a risk of adjudications with respect to them that would, as a practical
25   matter, be dispositive of the interests of the other Classes members not parties to
26   such adjudications or that would substantially impair or impede the ability of such
27   non-party Class members to protect their interests.
28         35.    Defendant has acted or refused to act in respects generally applicable


                                CLASS ACTION COMPLAINT
                                              -8-
             Case 4:19-cv-01160-KAW Document 1 Filed 03/01/19 Page 9 of 13




 1   to The Classes, thereby making appropriate final and injunctive relief with regard
 2   to the members of the Classes as a whole.
 3                             FIRST CAUSE OF ACTION
 4          Negligent Violations of the Telephone Consumer Protection Act
 5                                   47 U.S.C. §227(b).
 6                             On Behalf of the ATDS Class
 7         36.    Plaintiff repeats and incorporates by reference into this cause of action
 8   the allegations set forth above at Paragraphs 1-36.
 9         37.    The foregoing acts and omissions of Defendant constitute numerous
10   and multiple negligent violations of the TCPA, including but not limited to each
11   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
12   47 U.S.C. § 227 (b)(1)(A).
13         38.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
14   Plaintiff and the Class Members are entitled an award of $500.00 in statutory
15   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
16         39.    Plaintiff and the ATDS Class members are also entitled to and seek
17   injunctive relief prohibiting such conduct in the future.
18                           SECOND CAUSE OF ACTION
19    Knowing and/or Willful Violations of the Telephone Consumer Protection
20                                           Act
21                                   47 U.S.C. §227(b)
22                             On Behalf of the ATDS Class
23         40.    Plaintiff repeats and incorporates by reference into this cause of action
24   the allegations set forth above at Paragraphs 1-36.
25         41.    The foregoing acts and omissions of Defendant constitute numerous
26   and multiple knowing and/or willful violations of the TCPA, including but not
27   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
28   and in particular 47 U.S.C. § 227 (b)(1)(A).


                                  CLASS ACTION COMPLAINT
                                              -9-
            Case 4:19-cv-01160-KAW Document 1 Filed 03/01/19 Page 10 of 13




 1         42.    As a result of Defendant’s knowing and/or willful violations of 47
 2   U.S.C. § 227(b), Plaintiff and the ATDS Class members are entitled an award of
 3   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
 4   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 5         43.    Plaintiff and the Class members are also entitled to and seek injunctive
 6   relief prohibiting such conduct in the future.
 7                             THIRD CAUSE OF ACTION
 8          Negligent Violations of the Telephone Consumer Protection Act
 9                                   47 U.S.C. §227(c)
10                              On Behalf of the DNC Class
11         44.    Plaintiff repeats and incorporates by reference into this cause of action
12   the allegations set forth above at Paragraphs 1-36.
13         45.    The foregoing acts and omissions of Defendant constitute numerous
14   and multiple negligent violations of the TCPA, including but not limited to each
15   and every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular
16   47 U.S.C. § 227 (c)(5).
17         46.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(c),
18   Plaintiff and the DNC Class Members are entitled an award of $500.00 in statutory
19   damages, for each and every violation, pursuant to 47 U.S.C. § 227(c)(5)(B).
20         47.    Plaintiff and the DNC Class members are also entitled to and seek
21   injunctive relief prohibiting such conduct in the future.
22                             FOURTH CAUSE OF ACTION
23    Knowing and/or Willful Violations of the Telephone Consumer Protection
24                                           Act
25                                 47 U.S.C. §227 et seq.
26                              On Behalf of the DNC Class
27         48.    Plaintiff repeats and incorporates by reference into this cause of action
28   the allegations set forth above at Paragraphs 1-36.


                                 CLASS ACTION COMPLAINT
                                             - 10 -
            Case 4:19-cv-01160-KAW Document 1 Filed 03/01/19 Page 11 of 13




 1         49.      The foregoing acts and omissions of Defendant constitute numerous
 2   and multiple knowing and/or willful violations of the TCPA, including but not
 3   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
 4   in particular 47 U.S.C. § 227 (c)(5).
 5         50.      As a result of Defendant’s knowing and/or willful violations of 47
 6   U.S.C. § 227(c), Plaintiff and the DNC Class members are entitled an award of
 7   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
 8   § 227(c)(5).
 9         51.      Plaintiff and the DNC Class members are also entitled to and seek
10   injunctive relief prohibiting such conduct in the future.
11                                 PRAYER FOR RELIEF
12   WHEREFORE, Plaintiff requests judgment against Defendant for the following:
13                              FIRST CAUSE OF ACTION
14          Negligent Violations of the Telephone Consumer Protection Act
15                                    47 U.S.C. §227(b)
16                As a result of Defendant’s negligent violations of 47 U.S.C.
17                  §227(b)(1), Plaintiff and the ATDS Class members are entitled to and
18                  request $500 in statutory damages, for each and every violation,
19                  pursuant to 47 U.S.C. 227(b)(3)(B).
20                Any and all other relief that the Court deems just and proper.
21
22                            SECOND CAUSE OF ACTION
23    Knowing and/or Willful Violations of the Telephone Consumer Protection
24                                            Act
25                                    47 U.S.C. §227(b)
26                As a result of Defendant’s willful and/or knowing violations of 47
27                  U.S.C. §227(b)(1), Plaintiff and the ATDS Class members are
28                  entitled to and request treble damages, as provided by statute, up to


                                  CLASS ACTION COMPLAINT
                                              - 11 -
           Case 4:19-cv-01160-KAW Document 1 Filed 03/01/19 Page 12 of 13




 1              $1,500, for each and every violation, pursuant to 47 U.S.C.
 2              §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
 3             Any and all other relief that the Court deems just and proper.
 4                         THIRD CAUSE OF ACTION
 5         Negligent Violations of the Telephone Consumer Protection Act
 6                                47 U.S.C. §227(c)
 7             As a result of Defendant’s negligent violations of 47 U.S.C.
 8              §227(c)(5), Plaintiff and the DNC Class members are entitled to and
 9              request $500 in statutory damages, for each and every violation,
10              pursuant to 47 U.S.C. 227(c)(5).
11             Any and all other relief that the Court deems just and proper.
12                        FOURTH CAUSE OF ACTION
13    Knowing and/or Willful Violations of the Telephone Consumer Protection
14                                        Act
15                                47 U.S.C. §227(c)
16             As a result of Defendant’s willful and/or knowing violations of 47
17              U.S.C. §227(c)(5), Plaintiff and the DNC Class members are entitled
18              to and request treble damages, as provided by statute, up to $1,500,
19              for each and every violation, pursuant to 47 U.S.C. §227(c)(5).
20             Any and all other relief that the Court deems just and proper.
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///


                              CLASS ACTION COMPLAINT
                                          - 12 -
            Case 4:19-cv-01160-KAW Document 1 Filed 03/01/19 Page 13 of 13




 1         52.    Pursuant to the Seventh Amendment to the Constitution of the United
 2   States of America, Plaintiff is entitled to, and demands, a trial by jury.
 3
 4         Respectfully Submitted this 1st Day of March, 2019.
 5                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 6
                                       By: /s/ Todd M. Friedman
 7
                                           Todd M. Friedman
 8                                         Law Offices of Todd M. Friedman
 9
                                           Attorney for Plaintiff

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                              - 13 -
